United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 12-3866
                      ___________________________

                               Jason K. Stennes

                           lllllllllllllllllllll Appellant

                                         v.

Summit Mortgage Corporation; HSBC Bank USA, N.A.; Shapiro & Zielke, LLP;
Mark Dassier; Gerald M. Shapiro; David Kreisman; Lawrence P. Zeilke; Diane F.
 Mach; Melissa L.B. Porter; Thomas J. Hainje; Ronald W. Spencer; Wendy Oein
Sanchez; Gary J. Evers; Kalli L. Ostlie; Stephanie O. Nelson; Amanda M. Govze;
 Kristine M. Speigelberg Nelson; Randolph W. Dawdy; Carrie L. Mellesmoen;
          Mortgage Electronic Registration Systems, Inc.; Julie Raynor

                           lllllllllllllllllllll Appellees
                                  ____________

                   Appeal from United States District Court
                  for the District of Minnesota - Minneapolis
                                 ____________

                            Submitted: July 3, 2013
                             Filed: July 11, 2013
                                [Unpublished]
                                ____________

Before BYE, ARNOLD, and SHEPHERD, Circuit Judges.
                           ____________
PER CURIAM.

       Jason Stennes appeals following the district court’s1 order dismissing his civil
complaint with prejudice and denying as moot his motion for temporary injunctive
relief. For reversal, Mr. Stennes renews his argument from below that the district
court lacked subject matter jurisdiction over this matter, and that the district court also
lacked authority to refer his motion for a temporary injunction, and the motions to
dismiss filed by defendants, to a magistrate judge. For the reasons explained by the
district court, we agree with the court that it had both subject matter jurisdiction and
authority to refer the motions at issue to a magistrate judge for recommendation. See
28 U.S.C. §§ 1331, 636(b)(1).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
        The Honorable Susan Richard Nelson, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Arthur J. Boylan, United States Magistrate Judge for the District of Minnesota.

                                           -2-